 



EXHIBIT 10.7
AMENDMENT TO CONTRACT OF SALE
     This Amendment to Contract of Sale (“Amendment”), the effective date of
which is September 6, 2006, is entered into by TR WALKER RANCH PARTNERS, LTD; a
Texas Limited partnership (“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability Company (“Buyer”). Buyer and Seller are sometimes collectively
referred to herein as the “Parties”.
Recitals
     A. WHEREAS, Seller and Buyer entered into that certain Contract of Sale
(the “Agreement”) with, an Effective Date of May 4, 2006, pursuant to which
Seller agreed to sell and Buyer agreed to purchase certain improved real
property located in Bexar County, Texas, more particularly described in the
Agreement;
     B. WHEREAS, Seller and Buyer have entered into a number of contract
amendments, including that certain Amendment to Contract of Sale (the “July
Amendment”) with an effective date of July 31, 2006. The July Amendment extended
the Closing Date of the Agreement to September 6, 2006.
     C. WHEREAS, Seller and Buyer mutually desire to amend certain provisions of
the Agreement.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual promises and
agreements set forth herein entered into by Buyer and Seller, the receipt and
sufficiency of which is acknowledged, Seller and Buyer agree as follows:

  1.   Prior to the effective date hereof, Buyer delivered Earnest Money and
Additional Earnest Money to the Title Company totaling THREE HUNDRED THOUSAND
AND NO/100 DOLLARS ($300,000.00) to be applied in partial payment of the Sales
Price at Closing and/or otherwise disbursed in accordance with the provisions of
the Agreement. Notwithstanding anything contained to the contrary in the
Agreement, Buyer herein agrees, and directs the Title Company, to fully and
finally release to Seller all Earnest Money and Additional Earnest Money
presently on deposit, specifically being the $300,000.00 referred to above, such
funds hereinafter being non-refundable to Buyer and unconditionally earned by
Seller, as compensation to Seller for granting an additional extension of the
Closing Date to Buyer as described below except in the event of a “Special
Seller Default” (hereinafter defined) If Buyer does in fact purchase the
Property and this Contract does in fact close, the $300,000.00 in forfeited
Earnest Money will remain applicable to the Sales Price.         “Special Seller
Default “ means (a) Seller’s prior sale of the Property to a third party,
(b) Seller’s wrongful refusal to convey the Property to Buyer at Closing, and/or
(c) Seller’s refusal to remove at Closing any encumbrance intentionally placed
by Seller on the Property from and after the date of that certain Lawyer’s Title
Insurance Corporation Commitment for Title Insurance, OF No. 19510000601,
Commitment No. 002, specifically excluding that certain Landscaping, Utility
Parking and Permanent Access Basement approved by Buyer in Amendment to Contract
of Sale by and between Buyer and Seller dated effective July 31,2006.

 



--------------------------------------------------------------------------------



 



2.   Section 4(a) of the Agreement is hereby deleted and the following Section
4(a) is inserted in its stead;

  “(a)   The closing of the sale of the property to Buyer (the “Closing”) shall
take place at the Title Company no later than October 5, 2006, (the “Closing
Date”). Buyer shall have a one-time right to further extend the Closing Date to
October 19, 2006, by (i) notifying Seller in writing of such extension on or
before September 29, 2006, and (ii) simultaneously with delivery of such written
notice of extension to Seller, delivering to Seller (by Immediately Available
Funds) the additional sum of ONE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100
($175,000.00) (the “Extention Fee”). The Extension Fee shall be non-refundable
to Buyer and shall be unconditionally earned by Seller, as compensation to
Seller for granting the additional extension of the Closing Date; provided,
however, $150,000,00 of the Extension Fee shall be applied to the Sales Price at
Closing, if Closing does in fact occur. If Buyer does not deliver the written
notice and the Extension Fee in the manner and within the time period required
above, then Buyer shall have waived its light to extend the Closing Date.”

3.   Buyer has previously waived all title objections under Section 6(a) of the
Agreement.   4.   Sections 23(a), 23(b), 23(c) and 23 (d) of the Agreement, “
BUYER’S CONDITIONS PRECEDENT”, are deleted in their entirety and Section 23(e)
is hereby relettered as Section 23(a).   5.   All terms defined in the Agreement
and denoted by initial capital letters shall have the same meanings provided in
the Agreement when used in this Amendment, except to the extent that the meaning
of any defined term is modified by or expressly set forth in the provisions of
this Amendment.   6.   This Amendment may be executed in multiple originals,
each of which shall constitute an original for all purposes and together which
shall constitute a fully executed agreement. A facsimile signature shall be
deemed an original signature for all purposes.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment to be
effective as of September 6, 2006.

                          SELLER:    
 
                        TR WALKER RANCH PARTNERS, LTD.,
a Texas limited partnership    
 
                        By:   TRDC Walker Partners, Ltd.,
a Texas limited partnership, its general partner    
 
                            By:   Thompson Realty Development Corporation,
a Texas corporation, its general partner    
 
                   
 
          By:   /s/ W. T. Field
 
          Name:  
 
W. T. Field    
 
          Title:   President    
 
                        BUYER:    
 
                        TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company    
 
                   
 
  By:   /s/ Richard Hutton                     Name:   Richard Hutton        
Title:   Executive Vice President    

 